I.  ACKNOWLEDGEMENTS
This Office Action addresses U.S. Application No. 16/894420 (“’420 Application” or “instant application”).  Based upon a review of the instant application, the actual filing date of the instant application is June 5, 2020. Because the instant application was on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.  
     	The instant application is a reissue application of US Patent 10,009,849 (“’849 Patent”). The ‘849 Patent was filed as US application 15/432487 (‘487 application) on February 14, 2017, entitled “MOBILE CLIENT DEVICE, OPERATION METHOD, AND RECORDING MEDIUM.”
Based upon Applicant’s statements as set forth in the instant application and after the
Examiner's independent review of the ‘849 Patent itself and its prosecution history, the Examiner finds that he cannot locate any ongoing proceeding before the Office or current ongoing litigation involving the ‘849 Patent.  Also based upon the Examiner's independent review of the‘849 Patent itself and the prosecution history, the Examiner cannot locate any previous reexaminations or supplemental examinations. 
	This action is being issued following Applicant’s response of 7/30/20201, which included: 1) claim amendments and 2) arguments. 
 The Examiner notes that Applicant’s remarks state that a new statement under 37 CFR 3.73 and an amended data sheet have been filed.  However, these documents have not been received and are not listed on the EFS acknowledgement of 7/30/2021.  


II. STATUS OF CLAIMS
The ‘849 Patent issued with claims 1-15 (“Patented Claims”).  The Amendment of June 5, 2020, filed with this application adds claim 16.  The amendment of 7/30/20201 amends claims 1 and 14-16.  Therefore, as of the date of this Office Action, the status of the claims is:
a. Claims 1-16 (“Pending Claims”).
b. Claims 1-16 are examined (“Examined Claims”)

III. AMENDMENT OF 7/30/2021
	The amendment to the claims of July 30/2021 has been entered and considered.  The amendment to the specification 7/30/2021 has been entered, but is of improper form.  37 CFR 1.173(b)(1) provides the rule for specification amendments.  The portions of the specification to be deleted must be enclosed in single brackets.  Applicant should submit a corrected amendment in response to this action.  

IV. PRIORITY AND CONTINUING DATA
The ‘849 patent is a continuation of US application 15/080106, filed March 24, 2016, which is a continuation of US application 14/024328, filed September 11, 2013.  Application 14/024328 also claims the benefit of provisional application 61/702939, filed September 19, 2012.  The ‘849 patent claims no foreign priority under 35 USC 119.  Provisional Application 61/702939 has a nearly identical disclosure as the ‘894 patent and fully supports the current claims.  As such, the current claims have an effective filing date of 9/19/2012.  Because the effective filing date is not after March 16, 2013, the first to file provision of the AIA  while not apply.  Rather, the claims will be examined using the previous first to file provisions.    
A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the prior applications.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record in the prior applications are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the prior applications need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicant(s) are reminded that the prosecution histories of the prior applications are relevant in this application.

V. 3.73 STATEMENT
	The 3.73 statement is objected to as being inconsistent.  Specifically, the 3.73 statement lists Sony Corporation and Sony Mobile Communications as applicants.  However, the chain of title shows a transfer from Sony Corporation to Sony Mobile Communications in Reel 045474, frame 0590, and then a transfer from Sony Mobile Communications back to Sony Corporation in Reel 048691, frame 0134.  As such, according to the chain of title, there is a single assignee, and applicant, Sony Corporation.  Applicant should submit a correct 3.73 statement listing only Sony Corporation as the applicant. 

VI. APPLICATION DATA SHEET	
The ADS is objected to in that the Applicant information is incorrect.  As discussed above, there is only a single assignee, and hence applicant, Sony Corporation.  Hence, the Applicant section of the ADS should be corrected to only list Sony Corporation, and remove 
In addition, since Sony Mobile Communications appears not to be an Applicant, the reference to Sony Mobile Communications in the Assignee Information including Non-Applicant Assignee should be removed and Sony Corporation added.  
Applicant should file a request for a corrected filing sheet to have only Sony Corporation listed as the assignee.

VII. REISSUE DECLARATION
	The reissue declaration filed 11/9/2020 is objected for failing to provide a valid error.  Specifically, the only error presented, removing middleware, is recapture and cannot form the basis for a reissue.  Applicant must provide a new declaration that establishes a valid error.  
Claims 1-16 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

VIII. RECAPTURE
Claim 16 is rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
 	The "recapture rule," prevents a patentee from regaining, through a reissue patent, subject matter that the patentee surrendered in an effort to obtain allowance of claims in the patent sought to be reissued. In re Clement, 131 F.3d 1464, 1468, 45 USPQ2d 1161, 1164 (Fed. Cir. 1997). The "surrendered subject matter" that may not be recaptured through reissue should be presumed to include subject matter broader than the patent claims in a manner directly related to 
(1) limitations added to the claims by amendment (either by amending an existing claim or canceling a claim and replacing it with a new claim with that limitation) to overcome a patentability rejection and 
(2) limitations argued to overcome a patentability rejection without amendment of a claim.


(1) which had not been claimed and thus were overlooked during prosecution of the original patent application; and
(2) which patentably distinguish over the prior art.


Claim 16
The first step is to identify whether, and in what respect the reissue claims are broader in scope than the original patent claims.  At present, claim 16 is broader than patented claim 1 in multiple ways (see below- bolded limitations have now been broadened or omitted). 

16. An information processing apparatus comprising:
a touch panel;
a near field communication interface; and 
circuitry configured to 
receive an input at the touch panel while the information processing apparatus is in a suspended state; 
detect that the input received at the touch panel corresponds to a predetermined input when the information processing apparatus is in the suspended state; and
control the information processing apparatus to execute a predetermined function via the near field communication interface and awake from the suspended state upon detecting that the input corresponds to the predetermined input, 
and middleware of the information processing apparatus are not activated, and 
wherein operation of the near field communication interface circuit is controlled via the application software and the middleware upon detecting that the input corresponds to the predetermined input while the information processing apparatus is in an activated state, and operation of the near field communication interface circuit is controlled via only by activating the middleware upon detecting that the input corresponds to the predetermined input while the information processing apparatus is in the suspended state.

Essentially, Applicant has removed all mentions of middleware from claim 16, which gives rise to recapture concerns, as claim 16 has been broadened.

The second step is to determine whether the broadening relates to surrendered subject matter. 
In the amendment of February 22, 2018 in 15/432487, claim 1 was amended as follows:
Claim 1 (Currently Amended): An information processing apparatus comprising: a touch panel;
a near field communication interface; and circuitry configured to
receive an input at the touch panel while the information processing apparatus is in a suspended state;
detect that the input received at the touch panel corresponds to a predetermined input when the information processing apparatus is in the suspended state; and
control the information processing apparatus to execute a predetermined function via the near field communication interface and awake from the suspended state upon detecting that the input corresponds to the predetermined inputs wherein the suspended state of the information processing apparatus corresponds to a state in which application software and middleware of the information processing apparatus are not activated, and
wherein operation of the near field communication interface circuit is controlled via the application software and the middleware upon detecting that the input corresponds to the predetermined input while the information processing apparatus is in an activated state, and operation of the near field communication interface circuit is controlled via only by activating the middleware upon detecting that the input corresponds to the predetermined input while the information processing apparatus is in the suspended state.
As can be seen, the limitations as to the middleware were included in the amendments added to the claims in 15/432487.  The limitations added to the claims were originally included in claims 13 and 14.  Claim 14, which depended from claim 13, was indicated to be allowable by the Examiner in the final rejection of 11/22/2017.  Applicant incorporated claims 13 and 14 into claims 1, 16, and 17 (patent claims 1, 14, and 15) via the amendment of 2/22/2018 and the case was passed to issue.  Upon issue, the Examiner provided the following reasons for allowance:
“However, as a whole, none of the prior art cited alone or in combination provides the motivation to teach wherein operation of the near field communication interface circuit is controlled via the application software and the middleware upon detecting that the input corresponds to the predetermined input while the information processing apparatus is in an activated state, and operation of the near field communication interface circuit is controlled via only by activating the middleware upon detecting that the input corresponds to the predetermined input while the information processing apparatus is in the suspended state. These limitations in combination with the other limitations of the independent claims are not taught or suggested in the art of record and thus deemed allowable.” 15/432487, Notice of Allowance, 3/15/2018, page 5.  


As can be seen, Applicant amended claims 1, 16, and 17 to include the middleware limitations specifically to overcome the prior art rejection and the Examiner relied on the middleware in allowing the claim.  As such, the subject matter that has been omitted directly relates to surrendered subject matter. 

wherein operation of the near field communication interface circuit is controlled via the application software upon detecting that the input corresponds to the predetermined input while the information processing apparatus is in an activated state.   
	This situation then corresponds to scenario described in MPEP 1412.02 III. B. 4, where the surrender generating limitation is retained, in broadened form.  In this circumstance, recapture is present if the remaining limitation was well known in the art.  As discussed below, operating the NFC interface using only application software when the input corresponds to the predetermined input when the device is in the activate state, is taught by Chin, US PG PUB 2011/0282785.
As such, recapture is present in claim 16.  

IX. ART  REJECTIONS
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chin US PG PUB 2011/0282785 in view of Bandyopadhyay et al US PG PUB 2012/0009896.

	Claim 16 is rejected in that Chin has a device 102 that has a touch screen 106, and an NFC interface (see paragraph [0073] for example).  Further, the device 102 wirelessly sends payment data via NFC (see paragraph [0038] for example).  Hence, there must be some NFC 
	Receive an input at the touch screen 106 when the device is in a suspended state (see figure 3, gesture received in locked state).  A gesture is a touch pattern on the touch screen (see paragraph [0010], for example).  
	Control the information processing device to execute a predetermined function via the NFC and awake from the suspended state upon detecting that the input corresponds to a predetermined input (see, for example, paragraph [0034], teaching that the system allows wireless transmission of payment data when the touch input matches a predetermined touch input).  As shown in figure 3, the device may be suspended or active.  
 	The suspended state in Chin is a locked state.  It is unclear whether in the locked state, application software is inactive.  However, Bandyopadhyay teaches in paragraph [0118] that it is known that when a mobile device is locked, it is in a standby or low power state, i.e. the software is not operating.  As such, it would have been obvious to modify Chin to have the locked state include a standby state where the software does not operate, to reduce power usage. 
	Furthermore, Chin also detects the gesture during an active state (see figure 3).  Since the system operates under the control of software as discussed above, the interface is operated via software when the gesture is received during an active state.  

X. ALLOWABLE SUBJECT MATTER

Claims 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 251 set forth in this Office action.

Claims 1-15 define over the art of record in that none of the art has an apparatus that when a predetermined input is received in an active state, the operation of the near field interface is controlled by application software and middleware, but when the input is received in a suspended state, the near field interface is controlled by only activating middleware, as claimed.   


XI. ANSWER TO ARGUMENTS
Applicant’s arguments filed 7/30/2021 have been fully considered but they are not persuasive.
Applicant has argued that the new ADS and statement under 3.73 overcome the issues with the assignee mentioned above.  However, as mentioned above, the corrected ADS and the new statement under 3.73 have not been received.  
As to the recapture rejection, Applicant has asserted that no art teaches the features of claim 16.  The Examiner notes that whether or not the claim is allowable is not relevant to the recapture inquiry.  Rather, at present, the issue is whether or not the retained portion of the surrender generating limitation is well-known in the art.  As previously noted and as discussed above, Chin shows the retained portion of the surrender generating limitation.  As such, as per MPEP 1412.02 III. B. 4, recapture is present.
	As to the art rejection, Applicant has first asserted that Bandyopadhyay does not specify that the application software is inactive in either the low power or standby state.   Therefore, Applicant has argued that the Examiner is relying on inherency and that the Examiner has not explained the basis for inherency.

	Applicant has also argued that Chin describes certain functionality that requires the device to be active whether locked or not in paragraphs [0038]-[0043].  Again, absent a limiting definition of the term, it is the Examiner’s position that in a locked or standby state, the software is not actived.  


XIII. CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT L NASSER whose telephone number is (571)272-4731.  The examiner can normally be reached on M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on (571) 272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ROBERT L NASSER/Primary Examiner, Art Unit 3992                                                                                                                                                                                            

Conferees:

/ADAM L BASEHOAR/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992